EXHIBIT 10.4
 
EXECUTION VERSION
SUPER SENIOR PLEDGE AND SECURITY AGREEMENT
 
dated as of
 
May 9, 2019,
 
among
 
FUSION CONNECT, INC.,
 
 
 
THE OTHER GRANTORS PARTY HERETO
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
 
 

Table of Contents
 
Page
 
 
 
ARTICLE I
 
DEFINITIONS

 
 
 
DEFINITIONS
 
 
Section 1.01.
Credit Agreement and UCC
1
Section 1.02.
Other Defined Terms
1

Article II
 
 
 
 
 
ARTICLE II
 
PLEDGE OF SECURITIES
Section 2.01.
Pledge
5

Section 2.02.
Delivery of the Pledged Collateral
6

Section 2.03.
Representations and Warranties
6

Section 2.04.
Certification of Limited Liability Company and Limited Partnership Interests
7

Section 2.05.
Registration in Nominee Name; Denominations
8

Section 2.06.
Voting Rights; Dividends and Interest
8

Section 2.07.
Collateral Agent Not a Partner or Limited Liability Company Member
8

Article III
 
 
 
 
 
ARTICLE III
 
SECURITY INTERESTS IN PERSONAL PROPERTY
Section 3.01.
Security Interest
10
Section 3.02.
Representations and Warranties
11
Section 3.03.
Covenants
13

Section 3.04.
Other Actions
14

Section 3.05.
Covenants Regarding Deposit Accounts
16

Article IV
 
 
 
 
 
ARTICLE IV
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
Section 4.01.
Grant of License to Use Intellectual Property
17
Section 4.02.
Protection of Collateral
18
Article V
 
 
 
 
 
REMEDIES
Section 5.01.
Remedies Upon Default
19

Section 5.02.
Application of Proceeds
20

 
 
 

Table of Contents
 
Page
 
 
 
ARTICLE VI

 
MISCELLANEOUS
Section 6.01.
Notices
22
Section 6.02.
Waivers; Amendment
23
Section 6.03.
Collateral Agent’s Fees and Expenses; Indemnification
23
Section 6.04.
Independence of Covenants
24

Section 6.05.
Survival of Agreement
24
Section 6.06.
Counterparts; Effectiveness; Several Agreement
24
Section 6.07.
Severability
25

Section 6.08.
Set-Off
25
Section 6.09.
APPLICABLE LAW
25
Section 6.10.
CONSENT TO JURISDICTION
25
Section 6.11.
WAIVER OF JURY TRIAL
26

Section 6.12.
Headings
26
Section 6.13.
Marshalling; Payments Set Aside
26
Section 6.14.
Security Interest Absolute
27

Section 6.15.
Termination or Release
27
Section 6.16.
Additional Grantors
27
Section 6.17.
Collateral Agent Appointed Attorney-in-Fact
27
Section 6.18.
General Authority of the Collateral Agent
28

Section 6.19.
Recourse
28

Section 6.20.
Mortgages
29

Section 6.21.
Permitted Intercreditor Agreements
29

Section 6.22.
Regulatory Matters
30

 
 
 
 
 
 
SCHEDULES
Schedule I -
Pledged Equity; Pledged Debt
Schedule II -
Commercial Tort Claims
Schedule III -
Intellectual Property
Schedule IV -
Deposit Accounts
 
EXHIBITS
Exhibit I -
Form of Super Senior Pledge and Security Agreement Supplement
Exhibit II -
Form of Super Senior Copyright Security Agreement
Exhibit III -
Form of Super Senior Patent Security Agreement
Exhibit IV -
Form of Super Senior Trademark Security Agreement

 
 

 
SUPER SENIOR PLEDGE AND SECURITY AGREEMENT, dated as of May 9, 2019, among
FUSION CONNECT, INC., a Delaware corporation (the “ Borrower”), the other
GRANTORS party hereto from time to time and WILMINGTON TRUST, NATIONAL
ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured Parties
(as defined below).
 
Reference is made to the Super Senior Secured Credit Agreement dated as of May
9, 2019 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, certain Subsidiaries
of the Borrower party thereto, as Guarantor Subsidiaries, the Lenders party
thereto and Wilmington Trust, as Administrative Agent and Collateral Agent.
 
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement by each Grantor. The Grantors are Affiliates of
one another, will derive substantial direct and indirect benefits from the
extensions of credit to the Borrower pursuant to the Credit Agreement, and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. This Agreement is subject to (i) the Intercreditor
Agreement, which governs the relative rights and priorities of the Super Senior
Secured Parties (as defined in the Intercreditor Agreement) and the First Lien
Secured Parties (as defined in the Intercreditor Agreement) and (ii) the 1L/2L
Intercreditor Agreement, which governs the relative rights and priorities of the
Super Senior Secured Parties, the First Lien Secured Parties (as defined in the
1L/2L Intercreditor Agreement) and the Second Lien Secured Parties (as defined
in the 1L/2L Intercreditor Agreement) and certain other matters as described
therein. Accordingly, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01.                                           Credit Agreement and
UCC. (a) Capitalized terms used in this Agreement, including the preamble and
the introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.
 
(b)           As used herein, each of the following terms has the meaning
specified in the UCC (as defined herein):
 
Term
UCC Section
Certificated Security
8-102
Chattel Paper
9-102
Commercial Tort Claim
9-102
Commodities Account
9-102
Deposit Account
9-102
Document
9-102
Fixtures
9-102
Goods
9-102
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Letter-of-Credit Right
9-102
Money
1-201
Payment Intangible
9-102
Proceeds
9-102
Promissory Note
9-102
Securities Account
8-501
Security Entitlement
8-102
Supporting Obligations
9-102
Uncertificated Security
8-102

 
(c)           The rules of construction specified in Section 1.3 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
 
SECTION 1.02.  Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.
 
“Account Debtor” means any Person that is or that may become obligated to any
Grantor under, with respect to or on account of an Account or a Payment
Intangible.
 
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).
 
“Agreement” means this Super Senior Pledge and Security Agreement.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
 
“Bankruptcy Event of Default” means any Event of Default under Section 8.1(f) or
8.1(g) of the Credit Agreement.
 
“Blue Sky Laws” has the meaning assigned to such term in Section 5.01.
 
“Borrower” has the meaning assigned to such term in the preamble.
 
“Collateral” means the Article 9 Collateral and the Pledged Collateral; provided
that all references to “Collateral” in Section 5.02 shall, unless the context
requires otherwise, also refer to Real Estate Assets subject to a Mortgage.
 
 
 
1

 
 
“Collateral Agent” means Wilmington Trust, in its capacity as collateral agent
for the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in the Credit Agreement.
 
“Commercial Software License(s)” means any non-exclusive license of commercially
available (on non-discriminatory pricing terms) computer software to a Grantor
from a commercial software provider (e.g., “shrink-wrap”, “browse-wrap” or
“click-wrap” software licenses) or a license of freely available computer
software from a licensor of free or open source software.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration and renewals in the United States Copyright
Office, including those listed on Schedule III, (c) all rights and privileges
arising under applicable law with respect to such Grantor’s use of such
copyrights, (d) all reissues, renewals, continuations and extensions thereof and
amendments thereto, (e) all income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to the foregoing,
including damages and payments for past, present or future infringements
thereof, (f) all rights corresponding thereto throughout the world and (g) all
rights to sue for past, present or future infringements thereof.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
 
“Equipment” means (a) any “equipment” as such term is defined in Article 9 of
the UCC and shall also include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, and vehicles now
or hereafter owned by any Grantor in each case, regardless of whether
characterized as equipment under the UCC and (b) and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefore, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
 
“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses
 
 
2

 
 
(including payroll taxes) in the ordinary course of business, (b) any deposit
account that is a zero-balance disbursement account, (c) any deposit account the
funds in which consist solely of (i) funds held by the Borrower or any
Subsidiary in trust for any director, officer or employee of the Borrower or any
Subsidiary or any employee benefit plan maintained by the Borrower or any
Subsidiary or (ii) funds representing deferred compensation for the directors
and employees of the Borrower and its Subsidiaries, and (d) deposit accounts the
aggregate daily balance in which does not at any time exceed $1,500,000 for all
such accounts.
 
“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under customer contracts, leases, whether entered into as
lessor or lessee, Hedge Agreements and other agreements), goodwill,
registrations, franchises, tax refund claims, licenses (including Licenses),
permits, concessions and authorizations and any letter of credit, guarantee,
claim, security interest or other security held by or granted to any Grantor.
 
“Grantor” means each of the Borrower and each Guarantor Subsidiary.
 
“Guarantor Subsidiaries” means, collectively, (a) the Restricted Subsidiaries
party to this Agreement on the Closing Date and (b) each Restricted Subsidiary
that becomes a party to this Agreement after the Closing Date pursuant to
Section 6.16, provided that any Restricted Subsidiary that is designated as an
Unrestricted Subsidiary in accordance with the Credit Agreement shall cease to
be a Guarantor Subsidiary subject to and in accordance with the provisions of
Section 9.8(d)(ii) of the Credit Agreement.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including rights
in inventions, rights in designs, utility models, Patents, Copyrights,
Intellectual Property Licenses, Trademarks, trade secrets, confidential or
proprietary technical and business information, rights in know how, rights in
show how or other data or information, rights in software, rights in databases,
all other proprietary information, including but not limited to Domain Names.
 
“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.
 
“Intellectual Property Security Agreements” has the meaning assigned to such
term in Section 3.02(d).
 
“Intellectual Property License” means any Patent License, Trademark License,
Copyright License, Commercial Software License or other license or sublicense
agreement granting rights under Intellectual Property to which any Grantor is a
party, including those listed on Schedule III.
 
 “Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any
 
 
 
3

 
 
such right with respect to any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any
Grantor (a) all letters patent of the United States or the equivalent thereof in
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, (b) all
rights and privileges arising under applicable law with respect to such
Grantor’s use of any patents, (c) all inventions and improvements described and
claimed therein, (d) all reissues, divisions, continuations, renewals,
extensions, reexaminations, supplemental examinations, inter partes reviews,
adjustments and continuations-in-part thereof and amendments thereto, (e) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect to any of the foregoing including damages and
payments for past, present or future infringements thereof, (f) all rights
corresponding thereto throughout the world, including the right to prevent
others from making, having made, using, selling, offering to sell, importing or
exporting the inventions claimed therein and (g) rights to sue for past, present
or future infringements thereof.
 
“Pledge and Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
 
“Pledged Securities” means any Promissory Notes, stock certificates, limited
liability membership interests or other Securities, certificates or Instruments
now or hereafter included in the Pledged Collateral, including all Pledged
Equity, Pledged Debt and all other certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
 
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement, it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit
Agreement, whether outstanding on the date of this Agreement or extended or
arising from time to time after the date of this Agreement.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Lenders, (d) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under any Credit Document, (e) the other holders
from time to time of the Secured Obligations and (f) the successors and
permitted assigns of each of the foregoing.
 
“Security” means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
 
 
 
4

 
 
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor (a) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, the goodwill of the business symbolized thereby or associated
therewith, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks,
(c) all reissues, continuations, extensions and renewals thereof and amendments
thereto, (d) all income, fees, royalties, damages and payments now and hereafter
due and/or payable with respect to any of the foregoing, including damages,
claims and payments for past, present or future infringements thereof, (e) all
rights corresponding thereto throughout the world and (f) rights to sue for
past, present and future infringements or dilutions thereof or other injuries
thereto.
 
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York; provided that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
 
“Wilmington Trust” has the meaning assigned to such term in the preamble.
 
ARTICLE II
 
PLEDGE OF SECURITIES
 
SECTION 2.01.                                           Pledge. As security for
the payment and performance in full of the Secured Obligations, each Grantor
hereby assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a
 
 
 
5

 
 
SECTION 2.02.                                           continuing security
interest in, all of such Grantor’s right, title and interest in, to and under:
(a) all Equity Interests now owned or at any time hereafter acquired by it
(including those Equity Interests listed opposite the name of such Grantor on
Schedule I) and all certificates and other instruments representing all such
Equity Interests (collectively, the “Pledged Equity”); (b) all Promissory Notes
and all Instruments evidencing Indebtedness now owned or at any time hereafter
acquired by it (including those listed opposite the name of such Grantor on
Schedule I) (the “Pledged Debt”); (c) all other property that may be delivered
to and held by the Collateral Agent pursuant to the terms of this Section 2.01
or Section 2.02; (d) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
Pledged Equity and the Pledged Debt; (e) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of, and
Security Entitlements in respect of, any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”); provided that the Pledged Collateral shall not include any item
referred to in clauses (a) through (f) above if, for so long as and to the
extent such item constitutes Excluded Property.
 
SECTION 2.03.                                           Delivery of the Pledged
Collateral. (a) On the Closing Date (in the case of any Grantor that grants a
Lien on any of its assets hereunder on the Closing Date) or on the date on which
it signs and delivers a Pledge and Security Agreement Supplement (in the case of
any other Grantor), each Grantor shall deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities (other than (i) any Uncertificated Securities, but only for so long
as such Securities remain uncertificated, and (ii) certificates or instruments
representing Equity Interests in any Subsidiary that is not a Material
Subsidiary) to the extent such Pledged Securities, in the case of Promissory
Notes and other Instruments evidencing Indebtedness, are required to be
delivered pursuant to Section 2.02(b). Thereafter, whenever such Grantor
acquires any other Pledged Security (other than (A) any Uncertificated
Securities, but only for so long as such Uncertificated Securities remain
uncertificated, and (B) certificates or instruments representing Equity
Interests in any Subsidiary that is not a Material Subsidiary), such Grantor
shall promptly, and in any event within 30 days (or such longer period as the
Collateral Agent may agree to in writing), deliver or cause to be delivered to
the Collateral Agent such Pledged Security as Collateral hereunder to the extent
such Pledged Securities, in the case of Promissory Notes and Instruments
evidencing Indebtedness, are required to be delivered pursuant to Section
2.02(b).
 
(b)           Each Grantor will cause (i) the Borrower and each Restricted
Subsidiary to execute and deliver a counterpart of each of the Intercompany Note
and the Intercompany Indebtedness Subordination Agreement and (ii) all
Indebtedness for borrowed money in an aggregate principal amount of $250,000 or
more owed to such Grantor by any other Person (other than the Borrower or a
Restricted Subsidiary) to be evidenced by a duly executed Promissory Note, and
shall cause each such Promissory Note, the Intercompany Note and each other
Promissory Note (if any) evidencing any Indebtedness of the Borrower or any
Restricted Subsidiary that is owing to such Grantor, to be pledged and delivered
to the Collateral Agent, for the benefit of the Secured Parties, (A) on the date
hereof, in the case of any such Indebtedness existing on the date hereof (or, in
the case of any Grantor that becomes a party hereto after the date hereof, on
the date such Grantor becomes a party hereto, in the case of any such
Indebtedness existing on such date)
 


 
 
6

 
 
(c)           or (B) promptly following the incurrence thereof, in the case of
any such Indebtedness incurred after the date hereof (or such other date), in
each case pursuant to the terms hereof.
 
(d)           Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to Section 2.02(a) or 2.02(b) shall be
accompanied by undated stock or note powers duly executed by the applicable
Grantor in blank or other instruments of transfer reasonably satisfactory to the
Requisite Lenders and by such other instruments and documents as the Collateral
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral required to be delivered pursuant to Section 2.02(a) or
2.02(b) shall be accompanied by undated proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be deemed to supplement Schedule I and be made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.
 
(e)           The assignment, pledge and security interest granted in Section
2.01 are granted as security only and shall not subject the Collateral Agent or
any other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Pledged
Collateral.
 
SECTION 2.04.                                           Representations and
Warranties. Each Grantor, jointly and severally, represents and warrants, as to
itself and the other Grantors, to and with the Collateral Agent, for the benefit
of the Secured Parties, that:
 
(a)           Schedule I correctly sets forth, as of the Closing Date and as of
each date on which a supplement to Schedule I is delivered pursuant to Section
2.02(c) or 6.15, (i) all the Equity Interests owned by each Grantor, specifying
the issuer and certificate number of (if applicable), and the number and
percentage ownership represented by, such Equity Interests, and (ii) all the
Pledged Debt of each Grantor, specifying the debtor thereof and the outstanding
principal amount thereof as of the Closing Date, and includes all Equity
Interests, Promissory Notes and Instruments required to be pledged by each
Grantor hereunder in order to satisfy the Collateral and Guarantee Requirement;
 
(b)           the Pledged Equity issued by any Subsidiary and the Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than the Borrower
or any Subsidiary, to the best of the Grantors’ knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity (other than Pledged Equity consisting of limited liability
company interests or partnership interests which, pursuant to the relevant
organizational or formation documents, cannot be fully paid and non-assessable),
are fully paid and non-assessable and (ii) in the case of Pledged Debt (solely
with respect to Pledged Debt issued by a Person other than the Borrower or any
Subsidiary, to the best of the Grantors’ knowledge), are legal, valid and
binding obligations of the issuers thereof, subject to applicable Debtor Relief
Laws and general principles of equity;
 


 
7

 
 
(c)           each Grantor holds the Pledged Securities indicated on Schedule I
as owned by such Grantor free and clear of all Liens, other than (i) Liens
created by the Collateral Documents and (ii) other Permitted Liens; and
 
(d)           as of the Closing Date, Schedule IV hereto sets forth a true and
complete list and description, of all Deposit Accounts, Securities Accounts,
Commodities Accounts and all other depositary accounts maintained by each
Grantor.
 
SECTION 2.05.                                           Certification of Limited
Liability Company and Limited Partnership Interests. Each Grantor acknowledges
and agrees that, to the extent any interest in any limited liability company or
limited partnership controlled by any Grantor and pledged under Section 2.01 is
a “security” within the meaning of Article 8 of the UCC and is governed by
Article 8 of the UCC, such interest shall be represented by a certificate that
is promptly delivered to the Collateral Agent pursuant to the terms hereof. Each
Grantor further acknowledges and agrees that with respect to any interest in any
limited liability company or limited partnership controlled on or after the date
hereof by such Grantor and pledged hereunder that is not a “security” within the
meaning of Article 8 of the UCC, such Grantor shall at no time elect to treat
any such interest as a “security” within the meaning of Article 8 of the UCC,
nor shall any such interest in any limited liability company or limited
partnership controlled on or after the date hereof by such Grantor be
represented by a certificate, unless such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.
 
SECTION 2.06.                                           Registration in Nominee
Name; Denominations. If an Event of Default shall occur and be continuing and,
other than in the case of a Bankruptcy Event of Default, the Collateral Agent
shall have notified the Borrower of its intent to exercise such rights, (a) the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to cause each of the Pledged Securities to be
transferred of record into the name of the Collateral Agent or into the name of
its nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent and (b) to the
extent permitted by the documentation governing such Pledged Securities and
applicable law, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Grantor will promptly give to the Collateral Agent copies of any material
notices received by it with respect to Pledged Securities registered in the name
of such Grantor. Each Grantor will take any and all actions reasonably requested
by the Collateral Agent to facilitate compliance with this Section 2.05.
 
SECTION 2.07.                                           Voting Rights; Dividends
and Interest. (a) Unless and until an Event of Default shall have occurred and
be continuing and, other than in the case of a Bankruptcy Event of Default, the
Collateral Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:
 
(i)           Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Credit Documents.
 


 
 
8

 
 
(ii)           The Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request in writing for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to Section 2.06(a)(i), in each case as shall be specified in such request.
 
(iii)           Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Credit Documents and applicable laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall be held in trust for the
benefit of the Collateral Agent and the applicable Secured Parties and shall, if
certificated and to the extent required by Section 2.02, be forthwith delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). So long as no Event
of Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default and, other than in the case of a Bankruptcy Event of Default, after the
Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(iii), all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.06(a)(iii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions as part of the Pledged Collateral,
subject to Section 2.07 and the last sentence of this Section 2.06(b). All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this Section 2.06(b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property, shall be held as
security for the payment and performance of the Secured Obligations and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived, and the Borrower has delivered to the
Collateral Agent a certificate of an Authorized Officer to such effect, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be
 


 
9

 
 
(c)           permitted to retain pursuant to the terms of Section 2.06(a)(iii)
in the absence of an Event of Default and that remain in such account.
 
(d)           Upon the occurrence and during the continuance of an Event of
Default and, other than in the case of a Bankruptcy Event of Default, after the
Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(i), all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii), shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers
subject to Section 2.07 and the last sentence of this Section 2.06(c); provided
that, unless otherwise directed by the Requisite Lenders in writing, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, and the Borrower
has delivered to the Collateral Agent a certificate of an Authorized Officer to
such effect, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of Section 2.06(a)(i), and the
obligations of the Collateral Agent under Section 2.06(a)(ii) shall be
reinstated.
 
(e)           Any notice given by the Collateral Agent to the Borrower under
Section 2.05 or Section 2.06(a) (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given with respect to one or more of the
Grantors at the same or different times and (iii) may suspend the rights of the
Grantors under Section 2.06(a)(i) or 2.06(a)(iii) in part without suspending all
such rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.
 
SECTION 2.08.                                           Collateral Agent Not a
Partner or Limited Liability Company Member. Nothing contained in this Agreement
shall be construed to make the Collateral Agent or any other Secured Party
liable as a member of any limited liability company or as a partner of any
partnership, and neither the Collateral Agent nor any other Secured Party by
virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a member
of any limited liability company or as a partner in any partnership. The parties
hereto expressly agree that, unless the Collateral Agent shall become the
absolute owner of Pledged Equity consisting of a limited liability company
interest or a partnership interest pursuant hereto, this Agreement shall not be
construed as creating a partnership or joint venture among the Collateral Agent,
any other Secured Party, any Grantor and/or any other Person.
 
ARTICLE III
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
SECTION 3.01.                                           Security Interest. (a)
As security for the payment and performance in full of the Secured Obligations,
each Grantor hereby assigns and pledges to the
 
 
 
 
 
10

 
 
SECTION 3.02.                                           Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and permitted assigns, for
the benefit of the Secured Parties, a security interest (the “Security
Interest”) in, all right, title and interest in, to and under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):
 
(i)           all Accounts;
 
(ii)           all Chattel Paper;
 
(iii)           all Documents;
 
(iv)           all Equipment;
 
(v)           all General Intangibles, including all Intellectual Property, all
Licenses and all Payment Intangibles;
 
(vi)           all Instruments;
 
(vii)           all Inventory;
 
(viii)                      all Goods and Fixtures;
 
(ix)           all Investment Property;
 
(x)           all Money, cash and cash equivalents;
 
(xi)           all Letter-of-Credit Rights;
 
(xii)           all Commercial Tort Claims described on Schedule II from time to
time, as such Schedule may be supplemented from time to time pursuant to
Section 3.04(c);
 
(xiii)                      all Supporting Obligations;
 
(xiv)                      all Security Entitlements in any or all of the
foregoing;
 
(xv)           all Deposit Accounts, securities accounts and commodities
accounts (other than Excluded Deposit Accounts);
 
(xvi)                      all books and records pertaining to the Article 9
Collateral; and
 
(xvii)                      to the extent not otherwise included above, all
Proceeds and products of any and all of the foregoing (including proceeds of all
insurance policies) and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
 
 
11

 
 
(b)           Notwithstanding anything herein to the contrary, if, for so long
and to the extent as any asset constitutes Excluded Property, the Security
Interest granted under this Section 3.01 shall not attach to, and Article 9
Collateral shall not include, such asset; provided, however, that the Security
Interest shall immediately attach to, and Article 9 Collateral shall immediately
include, any such asset (or portion thereof) upon such asset (or such portion)
ceasing to be Excluded Property.
 
(c)           Each Grantor hereby irrevocably authorizes the Collateral Agent
(or its designee) at any time and from time to time to file in any relevant
jurisdiction any financing statements or continuation statements (including
fixture filings and transmitting utility filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets” or “all personal property” of such Grantor or words
of similar effect and (ii) contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, (B) whether such Grantor is a transmitting utility and (C) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
reasonable request. Each Grantor hereby ratifies its authorization for the
Collateral Agent (or its designee) to file in any relevant jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.
 
(d)           Each Grantor hereby irrevocably authorizes the Collateral Agent
(or its designee) to file with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office) such documents as may
be necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by such Grantor hereunder,
without the signature of such Grantor, and naming such Grantor, as debtor, and
the Collateral Agent, as secured party.
 
(e)           The Security Interest and the security interest granted pursuant
to Article II are granted as security only and, except as expressly set forth
herein, shall not subject the Collateral Agent or any other Secured Party to, or
in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Article 9 Collateral.
 
(f)           Notwithstanding anything to the contrary herein, to the extent
this Agreement or any other Credit Document purports to grant or to require any
Grantor to grant to the Collateral Agent a security interest in any License, the
Collateral Agent shall only have a security interest in such License at such
times and to the extent that a security interest in such License is permitted
under applicable law, including the applicable Communications Law. The Security
Interest granted in Proceeds of such License is intended to include, and hereby
includes, the economic value of the Licenses, all rights incident or appurtenant
to the Licenses and the right to receive all monies and consideration derived
from or in connection with the sale, assignment or lease of or the transfer of
control over the Licenses. If at any time in the future the Communications Law
permits any Grantor to grant a security interest in any License, this Agreement
shall be deemed to grant a security interest in such License immediately
thereupon without any further action by or notice to any Grantor, the Collateral
Agent or any Lender or other Secured Party. In
 
 
 
12

 
 
 
 
(g)           furtherance of the foregoing, each Grantor agrees to cooperate
fully and take all steps necessary to perfect such security interest as may be
required by the Collateral Agent.
 
SECTION 3.03.                                           Representations and
Warranties. (a) Each Grantor, jointly and severally, represents and warrants, as
to itself and the other Grantors, to the Collateral Agent for the benefit of the
Secured Parties that:
 
(b)           Each Grantor has good and valid rights in (not subject to any
Liens other than Permitted Liens) and/or good and marketable title in the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder, and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.
 
(c)           The information set forth in the Collateral Questionnaire,
including the exact legal name of each Grantor and its jurisdiction of
organization, is correct and complete in all material respects as of the Closing
Date. The UCC financing statements prepared by or on behalf of the Grantors
based upon the information provided in the Collateral Questionnaire (or
specified by notice from the applicable Grantor to the Collateral Agent after
the Closing Date in the case of filings, recordings or registrations required by
Section 5.10 or 5.11 of the Credit Agreement) are all the filings, recordings
and registrations (other than any filings required to be made in the United
States Patent and Trademark Office and the United States Copyright Office in
order to perfect the Security Interest in Article 9 Collateral consisting of
United States registered Patents (and Patents for which United States
applications for registration are pending), United States registered Trademarks
(and Trademarks for which United States applications for registration are
pending), United States registered Copyrights (and Copyrights for which United
States applications for registration are pending) and United States exclusive
registered Copyright Licenses) that are necessary to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC. Each Grantor represents and warrants that, as
of the Closing Date, fully executed copies of the Patent Security Agreement and
the Trademark Security Agreement, in each case containing a description of all
Article 9 Collateral consisting of United States registered Patents (and Patents
for which registration applications are pending) and United States registered
Trademarks (and Trademarks for which registration applications are pending),
respectively, have been provided for recording by the United States Patent and
Trademark Office pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 and the
regulations thereunder.
 
(d)           The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) subject to the filings described in
Section 3.02(c), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the UCC and (iii) a security
interest that shall be perfected in all Intellectual Property Collateral in
which a security interest may be perfected upon the receipt and
 
 
 
 
 
13

 
 
(e)           recording of the UCC financing statements in the relevant filing
offices and the relevant Copyright Security Agreement, Patent Security Agreement
and/or Trademark Security Agreement, as applicable (the “Intellectual Property
Security Agreements”), with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral in existence
on the date hereof, other than Permitted Liens (excluding Permitted Liens that
are required to be junior to the Security Interest) that are contemplated by
Section 6.2 of the Credit Agreement.
 
(f)           The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Permitted Liens. None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the UCC or any other applicable laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the United States Patent and Trademark Office or the United States Copyright
Office, (iii) any notice under the Assignment of Claims Act or (iv) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.
 
SECTION 3.04.                                           Covenants. (a) Each
Grantor shall, at its own expense, take any and all commercially reasonable
actions necessary to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien other than a
Permitted Lien.
 
(b)           Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any reasonable and documented or invoiced out-of-pocket fees and Taxes required
in connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings and transmitting utility filings) or other documents in
connection herewith or therewith. Each Grantor will provide to the Collateral
Agent, from time to time upon request, evidence reasonably satisfactory to the
Requisite Lenders as to the perfection and priority of the Liens created or
intended to be created pursuant to this Agreement.
 
(c)           Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Article 9 Collateral owned by
it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, and, at such time or times as
the Collateral Agent may reasonably request, promptly to prepare and deliver to
the Collateral Agent a duly certified schedule or schedules in form and detail
reasonably satisfactory to the Requisite Lenders showing the identity, amount
and location of any and all Article 9 Collateral. In addition, subject to
Section 5.6 of the Credit Agreement, the Collateral Agent and such Persons as
the Collateral Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, to inspect the Article 9 Collateral, all records
(including its records in respect of
 
 
 
 
 
14

 
 
(d)           accounts receivables) related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Article 9
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent registered public accounting firm and to verify,
in the manner and under the procedures determined by the Requisite Lenders in
good faith to be reasonable, the identity, validity, amount, quality, quantity,
value, condition, location and status of, or any other matter relating to, the
Article 9 Collateral, including Accounts and Payment Intangibles, provided that
unless an Event of Default has occurred and is continuing, the Collateral Agent
may not contact Account Debtors or other third parties without the prior written
consent of the relevant Grantor.
 
(e)           At its option, the Collateral Agent may, but shall not be
obligated to, discharge past due Taxes, assessments, charges, fees and Liens at
any time levied or placed on the Article 9 Collateral and not permitted by the
Credit Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent within 10 Business Days after demand
for any payment made or any reasonable expense incurred by the Collateral Agent
pursuant to the foregoing authorization (and any such payment made or expense
incurred shall be additional Secured Obligations secured hereby). Nothing in
this paragraph shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees and Liens and maintenance as set forth herein
or in the other Credit Documents.
 
(f)           Each Grantor (rather than the Collateral Agent or any other
Secured Party) shall remain liable (as between itself and any relevant
counterparty) to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, all in accordance with the terms and
conditions thereof, and each Grantor jointly and severally agrees to indemnify
and hold harmless the Collateral Agent and the other Secured Parties from and
against any and all liability for such performance.
 
(g)           None of the Grantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Grantor shall remain at all times in
possession or control of the Article 9 Collateral owned by it, in each case,
except that unless and until the Collateral Agent shall notify the Grantors that
an Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Article 9 Collateral (which notice may be given by
telephone if promptly confirmed in writing), the Grantors may use, transfer and
dispose of the Article 9 Collateral in any lawful manner not inconsistent with
the provisions of this Agreement, the Credit Agreement or any other Credit
Document.
 
(h)           None of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts or
Payment Intangibles included in the Article 9 Collateral, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases,
 
 
 
 
 
15

 
 
(i)           credits or discounts granted or made in the ordinary course of
business and in accordance with past practice or in connection with any
proceeding under any Debtor Relief Laws.
 
(j)           The Grantors, at their own expense, shall maintain or cause to be
maintained insurance in accordance with the requirements set forth in Section
5.5 of the Credit Agreement. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and its designees) as such Grantor’s true and
lawful agent (and attorney-in-fact) for the purpose, upon the occurrence and
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required pursuant to Section 5.5 of the Credit Agreement, or to pay
any premium in whole or part relating thereto, the Collateral Agent may, but
shall not be obligated to, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable by the Grantors to the Collateral
Agent within 10 Business Days after demand and shall be additional Secured
Obligations secured hereby.
 
SECTION 3.05.                                           Other Actions. In order
to further insure the attachment, perfection and priority of, and the ability of
the Collateral Agent to enforce, the Security Interest, each Grantor agrees, in
each case at such Grantor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:
 
(a)           Instruments. Subject to Article II, if any Grantor shall at any
time hold or acquire any Instrument constituting Collateral and evidencing an
amount equal to or in excess of $250,000 such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent for the benefit of the
Secured Parties, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.
 
(b)           Investment Property. Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any Pledged Equity
that consists of Certificated Securities, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent for the benefit of the
applicable Secured Parties, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
 
(c)           Commercial Tort Claims. If any Grantor shall at any time after the
date of this Agreement acquire a Commercial Tort Claim as to which the claim
thereunder is $250,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule II describing the details thereof and shall grant to the
Collateral Agent a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement. In the event any Supplemental Collateral
Questionnaire or Pledge and Security
 
 
 
 
 
16

 
 
(d)           Agreement Supplement shall set forth any Commercial Tort Claim,
Schedule II shall be deemed to be supplemented to include the reference to such
Commercial Tort Claim (and the description thereof), in the same form as such
reference and description are set forth on such Supplemental Collateral
Questionnaire or Pledge and Security Agreement Supplement.
 
Notwithstanding anything to the contrary in this Section 3.04, if the actions
described in Section 3.04(a) or (b) have been taken in favor of the collateral
agent under the First Lien Credit Agreement and, pursuant to the Intercreditor
Agreement, such agent acts as agent and gratuitous bailee for the Collateral
Agent for the purpose of perfecting the Collateral Agent’s Liens hereunder, for
the benefit of the Secured Parties, the requirement to take any such action
shall be deemed to be satisfied unless the Requisite Lenders have requested the
taking of such action in favor of the Collateral Agent.
 
SECTION 3.06.                                           Covenants Regarding
Deposit Accounts. The Grantors shall promptly, and in any event within the time
periods specified in Schedule 5.15 of the Credit Agreement and, with respect to
any Deposit Account, Securities Account or Commodities Account (other than
Excluded Deposit Accounts) established after the Closing Date, simultaneously
with the establishment thereof, deliver deposit account control agreements or
other similar agreement from each financial institution at which such Grantor
maintains any Deposit Account, Securities Account or Commodities Account (other
than Excluded Deposit Accounts) executed by and among such financial
institution, the Collateral Agent and such Grantor sufficient to give the
Collateral Agent “control” (within the meaning set forth in Sections 9-104 and
9-106 of the Uniform Commercial Code) of such account and otherwise to be in
form and substance acceptable to the Requisite Lenders and the Collateral Agent.
 
ARTICLE IV
 
 
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
 
SECTION 4.01.                                           Grant of License to Use
Intellectual Property. Without limiting the provisions of Section 3.01 or any
other rights of the Collateral Agent as the holder of a Security Interest in any
Intellectual Property Collateral, for the purpose of enabling the Collateral
Agent to exercise rights and remedies under this Agreement at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent an irrevocable,
nonexclusive license (exercisable without payment of rent, royalty or other
compensation to the Grantors) to use, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Grantor, and wherever the same may be located (whether or not any license
agreement by and between any Grantor and any other Person relating to the use of
such Intellectual Property Collateral may be terminated hereafter), and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and, to the extent
permitted by applicable law, the right to prosecute and maintain all
Intellectual Property Collateral and the right to sue for infringement of the
Intellectual Property Collateral. The use of such license by the Collateral
Agent may only be exercised, at the option of the Collateral Agent, during the
continuation of an Event of Default; provided that any license,
 
 
 
 
 
17

 
 
SECTION 4.02.                                           sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon the Grantors notwithstanding any subsequent cure of an Event of
Default. Each Grantor further agrees to cooperate with the Collateral Agent in
any attempt to prosecute or maintain the Intellectual Property Collateral or sue
for infringement of the Intellectual Property Collateral.
 
SECTION 4.03.                                           Protection of
Collateral. (a) Except to the extent permitted by Section 4.02(e), or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property Collateral for which such Grantor has standing to
do so, each Grantor agrees to take, at its expense, all steps, including in the
U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
Governmental Authority located in the United States, (i) to maintain the
validity and enforceability of any registered Intellectual Property Collateral
and maintain such Intellectual Property Collateral in full force and effect, and
(ii) to pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including the payment of
required fees and taxes, the filing of responses to office actions issued by the
U.S. Patent and Trademark Office, the U.S. Copyright Office or other
Governmental Authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.
 
(b)           Except to the extent permitted by Section 4.02(e), or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, no Grantor shall do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or, in case of a trade secret, lose its competitive value).
 
(c)           Except to the extent permitted by Section 4.02(e), or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, each Grantor shall take all steps to preserve and protect each
item of its Intellectual Property Collateral, including maintaining the quality
of any and all products or services used or provided in connection with any of
the Trademarks, consistent with the quality of the products and services as of
the date hereof, and taking all steps necessary to ensure that all licensed
users of any of the Trademarks abide by the applicable license’s terms with
respect to the standards of quality.
 
(d)           Each Grantor agrees that, should it obtain an ownership or other
interest in any Intellectual Property Collateral after the Closing Date (the
“After-Acquired Intellectual Property”) (i) the provisions of this Agreement
shall automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.
 
(e)           Notwithstanding the foregoing provisions of this Section 4.02 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from discontinuing the use
 
 
 
18

 
 
 
 
(f)           or maintenance of any of its Intellectual Property Collateral, the
enforcement of license agreements or the pursuit of actions against infringers,
to the extent permitted by the Credit Agreement if such Grantor determines in
its reasonable business judgment that such discontinuance is desirable in the
conduct of its business.
 
(g)           Upon and during the continuance of an Event of Default, each
Grantor shall, if requested by the Collateral Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Intellectual Property License to effect the assignment of all such
Grantor’s right, title and interest thereunder to the Collateral Agent or its
designee.
 
ARTICLE V
 
 
 
REMEDIES
 
SECTION 5.01.                                           Remedies Upon Default.
Subject to the terms of the Super Senior Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Collateral Agent shall have the right to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations under this
Agreement, the UCC or other applicable law, and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Collateral Agent forthwith, assemble all or part of the Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place and time to be designated by the Collateral Agent that is reasonably
convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased (it being acknowledged and agreed that the Grantors
are not required to obtain any waiver or consent from any owner of such leased
premises in connection with such occupancy or attempted occupancy) by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such exercise; (iv) withdraw any and all cash or other
Collateral from any Deposit Account or Securities Account and apply such cash
and other Collateral to the payment of any and all Secured Obligations in the
manner provided in Section 5.02; (v) subject to the mandatory requirements of
applicable law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate; and (vi) with respect to any Intellectual Property Collateral, on
demand, cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Intellectual Property Collateral by the
applicable Grantors to the Collateral Agent, or license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Intellectual Property Collateral throughout the world on such
terms and conditions and in such manner as the Requisite Lenders shall
determine, provided, however, that such terms shall include all terms and
restrictions that are customarily required to ensure the continuing validity and
effectiveness of the Intellectual Property Collateral at issue, such as, without
limitation, notice, quality control and inurement provisions with regard to
trademarks, patent
 
 
 
 
 
19

 
 
SECTION 5.02.                                           designation provisions
with regard to patents, and copyright notices and restrictions or decompilation
and reverse engineering of copyrighted software, and confidentiality protections
for trade secrets. Each Grantor acknowledges and recognizes that (a) the
Collateral Agent may be unable to effect a public sale of all or a part of the
Collateral consisting of securities by reason of certain prohibitions contained
in the Securities Act or the securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof, (b) private sales so made may be at
prices and upon other terms less favorable to the seller than if such securities
were sold at public sales, (c) neither the Collateral Agent nor any other
Secured Party has any obligation to delay sale of any of the Collateral for the
period of time necessary to permit such securities to be registered for public
sale under the Securities Act or the Blue Sky Laws and (d) private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner. To the maximum extent permitted by applicable
law, each Grantor hereby waives any claim against any Secured Party arising
because the price at which any Collateral may have been sold at a private sale
was less than the price that might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. Upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
 
The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. The Collateral Agent may
conduct one or more going out of business sales, in the Collateral Agent’s own
right or by one or more agents and contractors. Such sale(s) may be conducted
upon any premises owned, leased, or occupied by any Grantor. The Collateral
Agent and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Collateral Agent or such agent or contractor). Any
amounts realized from the sale of such goods which constitute augmentations to
the Inventory (net of an allocable share of the costs and expenses incurred in
their disposition) shall be the sole property of the Collateral Agent or such
agent or contractor and neither any Grantor nor any Person claiming under or in
right of any Grantor shall have any interest therein. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (acting at the written
direction of the Requisite Lenders, in its and their sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been
 
 
 
 
 
20

 
 
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. In the event of a foreclosure, exercise of a power of sale or a similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code, any analogous Debtor Relief Laws or any law relating to the
granting or perfection of security interests), the Collateral Agent (or any
Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code, any analogous Debtor Relief Laws or any law relating to the granting or
perfection of security interests) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities) shall be
entitled, upon instructions from the Requisite Lenders and in accordance with
Section 9.8(b) of the Credit Agreement, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold or licensed at any such sale or other disposition, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Collateral Agent at such sale or other
disposition. For purposes of determining the Grantors’ rights in the Collateral,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Secured Obligations paid
in full, provided, however, that such terms shall include terms and restrictions
that are customarily required to ensure the continuing validity and
effectiveness of the Intellectual Property Collateral at issue, such as, without
limitation, quality control and inurement provisions with regard to Trademarks,
patent designation provisions with regard to patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software,
and protecting the confidentiality of trade secrets. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.
 
SECTION 5.03.                                           Application of Proceeds.
Subject to any Permitted Intercreditor Agreement then in effect, the Collateral
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, in accordance with Section 8.1 of
the Credit Agreement.
 
 
 
 
 
21

 
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement, the Permitted Intercreditor Agreements and the Credit Agreement. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof. It is understood and
agreed that the Grantors shall remain jointly and severally liable to the extent
of any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations, including any attorney’s fees and
other expenses incurred by the Collateral Agent or any other Secured Party to
collect such deficiencies.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, any value received by the Collateral Agent or any other Secured Party
in respect of any Vector Subordinated Note Collateral, including any prepayment,
repayment or other amount or value received in respect of the Vector Subordinate
Note and any amounts on deposit in the Vector Subordinated Note Cash Collateral
Account (as each such term is defined in the First Lien Credit Documents),
whether resulting from the exercise of remedies under any Credit Document or
otherwise and whether constituting Collateral consisting of Cash or Cash
Equivalents or the proceeds of any collection or sale of any Vector Subordinated
Note Collateral or otherwise, shall be applied (a) FIRST, to the payment in full
of all Secured Obligations in the form of accrued and unpaid interest and fees
in respect of all Revolving Commitments, Revolving Loans and Letters of Credit
(as each such term is defined in the First Lien Credit Documents), (b) SECOND,
to the payment in full of all outstanding Revolving Loans (under and as defined
in the First Lien Credit Agreement), (c) THIRD, to the Cash Collateralization of
Letters of Credit in an amount equal to 103% of the Letter of Credit Usage (as
each such term is defined in the First Lien Credit Documents) as of such time
and (d) FOURTH, to the payment in full of any and all other the Secured
Obligations owed to the Revolving Lenders in their capacities as such (all such
amounts so applied to be distributed among the Revolving Lenders in accordance
with their Pro Rata Shares of the Revolving Exposure (as each such term is
defined in the First Lien Credit Documents) on the date of any such
distribution), in each case, prior to any application in accordance with the
first paragraph of this Section 5.02 or any other application required by any
other provisions of the Credit Documents; provided that any Cash or Cash
Equivalents released to the Borrower from the Vector Subordinated Note Cash
Collateral Account in accordance with Section 9.8(d)(ii)(D) of the First Lien
Credit Agreement shall, upon such release, no longer be subject to the
provisions of this paragraph.
 
ARTICLE VI
 
 
 
MISCELLANEOUS
 
SECTION 6.01.                                           Notices. All
communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.1 of the
Credit Agreement. All communications and notices hereunder to a Grantor other
than the Borrower shall be given to it in care of the Borrower.
 
 
 
 
 
22

 
 
SECTION 6.02.                                           Waivers; Amendment. (a)
No failure or delay on the part of any Agent or any Lender in exercising any
power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver thereof or
of any Default or Event of Default or acquiescence therein, nor shall any single
or partial exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents and the
Lenders hereunder and under the other Credit Documents are cumulative and shall
be in addition to and independent of all powers, rights, privileges and remedies
they would otherwise have. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or any other Credit Document or the
making of any Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default or Event of Default at the time. No waiver of any
provision of this Agreement or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by Section
6.02(b), and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.5 of the Credit Agreement.
 
SECTION 6.03.                                           Collateral Agent’s Fees
and Expenses; Indemnification. (a) The parties hereto agree that the Collateral
Agent shall be entitled to reimbursement of its reasonable and documented
out-of-pocket expenses incurred hereunder as provided in Section 10.2 of the
Credit Agreement.
 
(b)           Without limitation of its indemnification obligations under the
other Credit Documents, each Grantor, jointly and severally, agrees to indemnify
the Collateral Agent and the other Indemnitees against, and hold each Indemnitee
harmless from any and all Indemnified Liabilities incurred by or asserted
against any such Indemnitee to the extent such Grantor would be required to do
so pursuant to Section 10.3 of the Credit Agreement.
 
(c)           Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Credit
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Credit Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 6.03 shall be payable promptly after
written demand therefor.
 
(d)           To the extent permitted by applicable law, no Grantor shall
assert, and each Grantor hereby waives, any claim against any Agent, any Lender
or any Related Party of any of the foregoing, on any theory of liability, for
indirect, consequential, special or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract,
 
 
 
 
 
23

 
 
(e)           tort or any duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to
this Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the syndication of the credit
facilities provided for in the Credit Agreement, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Grantor hereby waives, releases and agrees not to sue upon
any such claim for indirect, consequential, special or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
(f)           Each Grantor agrees that none of any Agent, any Lender or any
Related Party of any of the foregoing will have any liability to any Grantor or
any Person asserting claims on behalf of or in right of any Grantor or any other
Person in connection with or as a result of this Agreement or any other Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith except (but subject to Section 6.03(d)), in
the case of any Grantor, to the extent that any losses, claims, damages,
liabilities or expenses have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Agent, such Lender or its Related Parties in
performing its express obligations under this Agreement or any other Credit
Document or (ii) other than in the case of any Agent or its Related Parties, a
material breach in bad faith by such Lender or its Related Parties of its
express obligations under the Credit Agreement.
 
SECTION 6.04.                                           Independence of
Covenants. All covenants hereunder shall be given independent effect so that if
a particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
 
SECTION 6.05.                                           Survival of Agreement.
All covenants, agreements, representations and warranties made by the Credit
Parties in this Agreement and in the certificates or other documents delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the Agents and the Lenders and shall survive the execution
and delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any Agent and any Lender or on its behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time this Agreement is executed and delivered or any credit is extended under
the Credit Agreement. Such covenants and agreements made by the Credit Parties
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Credit Agreement or any other Credit Document is outstanding and unpaid and so
long as the Commitments have not expired or terminated.
 
SECTION 6.06.                                           Counterparts;
Effectiveness; Several Agreement. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually
 
 
 
24

 
 
 
 
SECTION 6.07.                                           executed counterpart of
this Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the Credit Agreement. This Agreement shall be construed as
a separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
 
SECTION 6.08.                                           Severability. In case
any provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
SECTION 6.09.                                           Set-Off. In addition to
any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default each Lender is hereby authorized by each Grantor at any
time or from time to time, without notice to any Grantor, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Grantor against and on account of the obligations
and liabilities of any Grantor to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or thereto, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or under the other Credit Documents
or (b) the principal of or the interest on the Loans or any other amounts due
hereunder or under any other Credit Document shall have become due and payable
and although such obligations and liabilities, or any of them, may be contingent
or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Collateral
Agent and the Lenders.
 
SECTION 6.10.                                           APPLICABLE LAW. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD
 
 
 
 
 
25

 
 
SECTION 6.11.                                           RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 6.12.                                           CONSENT TO JURISDICTION.
SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY
HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER COLLATERAL DOCUMENT, OR
ANY OF THE SECURED OBLIGATIONS, SHALL BE BROUGHT EXCLUSIVELY IN ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (SUBJECT TO CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 6.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS HEREUNDER OR UNDER ANY OTHER
COLLATERAL DOCUMENT OR ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE
ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.
 
SECTION 6.13.                                           WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE
OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION OR THE RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN
ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
 
 
 
 
 
26

 
 
SECTION 6.14.                                           AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 6.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
SECTION 6.15.                                           Headings. Article and
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
 
SECTION 6.16.                                           Marshalling; Payments
Set Aside. None of the Agents or the Lenders shall be under any obligation to
marshal any assets in favor of any Grantor or any other Person or against or in
payment of any or all of the Secured Obligations. To the extent that any Grantor
makes a payment or payments to any Agent or any Lender (or to the Administrative
Agent or the Collateral Agent, on behalf of any Agent or any Lender), or any
Agent or any Lender enforces any security interests or exercises any right of
set-off, and such payment or payments or the proceeds of such enforcement or
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent, preferential or at undervalue, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Laws,
any other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or set-off had not occurred.
 
SECTION 6.17.                                           Security Interest
Absolute. All rights of the Collateral Agent hereunder, the Security Interest,
the grant of a security interest in the Pledged Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Credit Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Credit Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 9.8 of the Credit
Agreement, but without prejudice to reinstatement rights under Section 7.9 of
the Credit Agreement, any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.
 
 
 
27

 
 
SECTION 6.18.                                           Termination or Release.
(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations when all
Secured Obligations have been paid in full and all Commitments have terminated.
 
(b)           A Guarantor Subsidiary shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Guarantor Subsidiary shall be automatically released in the circumstances set
forth in Section 9.8(d) of the Credit Agreement.
 
(c)           The Security Interest in any Collateral shall be automatically
released in the circumstances set forth in Section 9.8(d) of the Credit
Agreement.
 
(d)           In connection with any termination or release pursuant to
Section 6.15(a), 6.15(b) or 6.15(c), the Collateral Agent shall promptly (i)
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release and (ii) subject to the provisions of any Permitted Intercreditor
Agreement, return or cause to be returned to such Grantor all Collateral that is
subject to such release and is held or controlled by the Collateral Agent. Any
execution and delivery of documents, or performing of other actions, pursuant to
this Section 6.15 shall be without recourse to or warranty by the Collateral
Agent.
 
(e)           At any time that any Grantor desires that the Collateral Agent
take any action described in Section 6.15(d), such Grantor shall, upon request
of the Collateral Agent, deliver to the Collateral Agent a certificate of an
Authorized Officer of the Borrower certifying that the release of the applicable
Collateral is permitted pursuant to Section 6.15(a), 6.15(b) or 6.15(c). The
Collateral Agent shall have no liability whatsoever to any Secured Party as the
result of any release of any Collateral by it as permitted (or which the
Collateral Agent in good faith believes to be permitted) by this Section 6.15.
 
SECTION 6.19.                                           Additional Grantors.
Pursuant to Section 5.10 of the Credit Agreement, certain Restricted
Subsidiaries of the Borrower may or are required to enter in this Agreement from
time to time as Grantors. Upon execution and delivery by the Collateral Agent
and a Restricted Subsidiary of a Pledge and Security Agreement Supplement, such
Restricted Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any Pledge and Security Agreement Supplement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.
 
 
 
28

 
 
SECTION 6.20.                                           Collateral Agent
Appointed Attorney-in-Fact. Each Grantor hereby appoints the Collateral Agent
the true and lawful attorney-in-fact of such Grantor for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof at any time after the occurrence and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor: (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts or Payment Intangibles to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent or to a Collateral Account and
adjust, settle or compromise the amount of payment of any Account or Payment
Intangible; (h) to make, settle and adjust claims in respect of Collateral under
policies of insurance and to endorse the name of such Grantor on any check,
draft, instrument or any other item of payment with respect to the proceeds of
such policies of insurance and for making all determinations and decisions with
respect thereto; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and none of the Collateral Agent, any other Secured
Party or any Related Party of any of the foregoing shall be responsible to any
Grantor for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct or, other than in the case of any Agent or its
Related Parties, a material breach in bad faith by it of its express obligations
under this Agreement, in each case, as determined by the final non-appealable
judgment of a court of competent jurisdiction. Notwithstanding anything to the
contrary contained herein or in any other Credit Document, neither the
Administrative Agent nor the Collateral Agent shall have any responsibility for
the preparing, recording, filing, re-recording or re-filing of any financing
statements (amendments or continuations) or other instruments in any public
office.
 
SECTION 6.21.                                           General Authority of the
Collateral Agent. By acceptance of the benefits of this Agreement and any other
Collateral Documents, each Secured Party (whether or not a signatory hereto)
shall be deemed irrevocably (a) to consent to the appointment of the Collateral
Agent as its agent hereunder and under such other Collateral Documents, (b) to
confirm that the Collateral Agent shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Agreement and such other Collateral Documents against any Grantor, the
exercise of remedies hereunder or thereunder and the giving or withholding of
any consent or approval hereunder or thereunder relating to any Collateral or
any Grantor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Agreement or any other
Collateral Document against any Grantor, to exercise any remedy hereunder or
thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Collateral Document and(d)
to agree to be bound by the terms of this Agreement, any other Collateral
Documents and any Permitted Intercreditor Agreement then in effect. BY ACCEPTING
THE BENEFITS OF THIS AGREEMENT AND THE SECURITY INTERESTS CREATED HEREBY, EACH
SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF SECTION 9 OF THE CREDIT AGREEMENT,
INCLUDING THE RIGHTS, POWERS, PRIVILEGES, PROTECTIONS, INDEMNITIES AND
IMMUNITIES OF THE AGENTS, AND AGREES TO BE BOUND BY SUCH PROVISIONS AS FULLY AS
IF THEY WERE SET FORTH HEREIN.
 
 
 
29

 
 
SECTION 6.22.
 
SECTION 6.23.                                           Recourse. This Agreement
is made with full recourse to each Grantor and pursuant to and upon all the
warranties, representations, covenants and agreements on the part of such
Grantor contained herein, in the Credit Agreement and the other Credit Documents
and otherwise in writing in connection herewith or therewith, with respect to
the Secured Obligations of each applicable Secured Party. It is the desire and
intent of each Grantor and each Secured Party that this Agreement shall be
enforced against each Grantor to the fullest extent permissible under the laws
applied in each jurisdiction in which enforcement is sought.
 
SECTION 6.24.                                           Mortgages. In the event
that any of the Collateral hereunder is also subject to a valid and enforceable
Lien under the terms of a Mortgage and the terms thereof are inconsistent with
the terms of this Agreement, then with respect to such Collateral, the terms of
such Mortgage shall control in the case of Fixtures and Real Estate Asset
leases, letting and licenses of, and contracts, and agreements relating to the
lease of, Real Estate Assets, and the terms of this Agreement shall control in
the case of all other Collateral.
 
SECTION 6.25.                                           Permitted Intercreditor
Agreements. (a) Notwithstanding anything to the contrary herein, the Collateral
Agent acknowledges and agrees that no Grantor shall be required to take or
refrain from taking any action at the request of the Collateral Agent with
respect to the Collateral if such action or inaction would be inconsistent with
the terms of any Permitted Intercreditor Agreement then in effect.
 
(b)           Notwithstanding anything to the contrary herein but subject to any
Permitted Intercreditor Agreement then in effect, in the event that any
Permitted Second Lien Indebtedness Document or any other credit agreement,
indenture or other agreement or instrument evidencing or governing the rights of
the holders of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness provides for the grant of a
security interest or pledge over the assets of any Grantor and such assets do
not otherwise constitute Collateral under this Agreement or any other Credit
Document, such Grantor shall (i) promptly grant a security interest in or pledge
such assets to secure the Secured Obligations, (ii) promptly take any actions
necessary to perfect such security interest or pledge to the extent set forth in
such Permitted Second Lien Indebtedness Document or such other credit agreement,
indenture or other agreement or instrument evidencing or governing the rights of
the holders of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness and (iii) take all other steps
reasonably requested by the Collateral Agent in connection with the foregoing.
 
 
 
30

 
 
(c)           Nothing contained in any Permitted Intercreditor Agreement shall
be deemed to modify any of the provisions of this Agreement, which, as among the
Grantors and the Collateral Agent, shall remain in full force and effect in
accordance with its terms.
 
SECTION 6.26.                                           Regulatory Matters. (a)
Notwithstanding anything in any Credit Document to the contrary, the Collateral
Agent, on behalf of the Secured Parties, agrees that to the extent prior FCC or
State PUC approval is required pursuant to Communications Laws for (i) the
operation and effectiveness of any right or remedy hereunder or under any other
Collateral Document or (ii) taking any action that may be taken by the
Collateral Agent hereunder or under the other Collateral Documents, such right,
remedy or actions will be subject to any such prior FCC or State PUC, as
applicable, approval having been obtained by or in favor of the Collateral
Agent, on behalf of the Secured Parties. Notwithstanding anything herein to the
contrary, the Collateral Agent, on behalf of the Secured Parties, acknowledges
that, to the extent required by the FCC or any applicable State PUC, the voting
rights in the Pledged Securities, as well as de jure, de facto and negative
control over all FCC or State PUC authorizations, shall remain with the Grantors
even if an Event of Default has occurred and is continuing until the FCC and/or
State PUC(s), as applicable, shall have given its prior consent to the exercise
of securityholder rights by a purchaser at a public or private sale of the
Pledged Securities or to the exercise of such rights by a receiver, trustee,
conservator or other agent duly appointed in accordance with the applicable law.
The Grantors shall, upon the occurrence and during the continuance of an Event
of Default, at the Collateral Agent’s request, file or cause to be filed such
applications for approval and shall take such other actions reasonably required
by the Collateral Agent to obtain each such FCC or State PUC approval or consent
as is necessary to transfer ownership and control to the Collateral Agent, on
behalf of the Secured Parties, or their successors, assigns or designees, of the
Licenses held by the Grantors. To enforce the provisions of this Section 6.22,
the Collateral Agent is empowered to request the appointment of a receiver from
any court of competent jurisdiction. Such receiver shall be instructed to seek
from the FCC and every applicable State PUC an involuntary transfer of control
of any such License for the purpose of seeking a bona fide purchaser to whom
control will ultimately be transferred. Upon the occurrence and during the
continuance of an Event of Default, at the Collateral Agent’s request, the
Grantors shall further use their reasonable best efforts to assist in obtaining
approval of the FCC and/or applicable State PUC(s), if required, for any action
or transactions contemplated hereby, including the preparation, execution and
filing with the FCC and/or applicable State PUC(s) of the assignor’s or
transferor’s portion of any application for consent to the assignment of any
License or transfer of control, or notice of such assignment or transfer, as
applicable, necessary or appropriate under the FCC’s and/or any applicable State
PUC(s)’ rules and regulations for approval of the transfer or assignment of any
portion of the Collateral, together with any License or other authorization.
 
(b)           The Grantors acknowledge that the assignment or transfer of
Licenses is integral to the Secured Parties’ realization of the value of the
Collateral, that there is no adequate remedy at law for failure by the Grantors
to comply with the provisions of this Section 6.22 and that such failure would
not be adequately compensable in damages, and therefore agree that this Section
6.22 may be specifically enforced.
 
(c)           Notwithstanding anything in this Agreement or in any other Credit
Document to the contrary, neither the Collateral Agent nor any other Secured
Party shall, without first obtaining the approval of the FCC and/or any
applicable State PUC (where required), take any action hereunder or under any
other Collateral Document that would constitute or result in any assignment of a
License, change of material control or ownership of any Grantor, or any
assignment or transfer of the material operating assets of any Grantor if such
assignment, change of material control or ownership or assignment or transfer of
material operating assets would require the approval of the FCC or any such
applicable State PUC under applicable law (including the FCC’s and any such
applicable State PUC’s rules and regulations).
 
 
[Remainder of page intentionally left blank]
 
31

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
FUSION CONNECT, INC.
 
FUSION NBS ACQUISITION CORP.
 
FUSION LLC
 
FUSION BCHI ACQUISITION LLC
 
FUSION CLOUD SERVICES, LLC
 
FUSION CB HOLDINGS, INC.
 
FUSION COMMUNICATIONS, LLC
 
FUSION MANAGEMENT SERVICES LLC
 
FUSION TELECOM, LLC
 
FUSION TEXAS HOLDINGS, INC.
 
FUSION TELECOM OF KANSAS, LLC
 
FUSION TELECOM OF OKLAHOMA, LLC
 
FUSION TELECOM OF MISSOURI, LLC
 
BIRCAN HOLDINGS, LLC
 
FUSION PM HOLDINGS, INC.
 
FUSION CLOUD COMPANY LLC
 
FUSION MPHC GROUP, INC.
 
FUSION MPHC HOLDING CORPORATION, as Grantors
 
 
By:  /s/ James P. Prenetta, Jr.
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel
 
 FUSION TELECOM OF TEXAS, LTD., L.L.P., as Grantor
 
By: Fusion Texas Holdings, Inc., its general partner
 
By:  /s/ James P. Prenetta, Jr.
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel


 
 
 
 
 
 
[Signature Page to Fusion Super Senior Pledge and Security Agreement]
 


 
32

 
 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent
 
By: /s/ Jeffery Rose
 
Name: Jeffery Rose
 
Title: Vice President
 
 



[Signature Page to Fusion Super Senior Pledge and Security Agreement]
 


 
33

SCHEDULE II
TO SUPER SENIOR PLEDGE AND SECURITY AGREEMENT
 
 
 
[omitted]
 
 
 
 


34

EXHIBIT I
TO SUPER SENIOR PLEDGE AND SECURITY AGREEMENT
 
[FORM OF] SUPPLEMENT NO. __, dated as of [   ] (this “Supplement”), to the Super
Senior Pledge and Security Agreement dated as of May 9, 2019 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge and Security Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), the other Grantors party thereto from time to time
and Wilmington Trust, National Association (“Wilmington Trust”), as Collateral
Agent for the Secured Parties.
 
Reference is made to the Super Senior Secured Credit Agreement, dated as of May
9, 2019 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, certain Subsidiaries
of the Borrower party thereto, the Lenders party thereto and Wilmington Trust,
as Administrative Agent and Collateral Agent. Capitalized terms used in this
Supplement and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement or the Pledge and Security Agreement, as
applicable.
 
The Grantors have entered into the Pledge and Security Agreement in order to
induce the Lenders to make Loans and other extensions of credit. Section 6.16 of
the Pledge and Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Grantors under the Pledge and Security
Agreement by execution and delivery of an instrument substantially in the form
of this Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Pledge and Security Agreement in order
to induce the Lenders to make additional Loans and other extensions of credit
and as consideration for permitting to remain outstanding Loans and other
extensions of credit previously made.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1.                                In accordance with Section 6.16 of the
Pledge and Security Agreement, the New Subsidiary by its signature below becomes
a Grantor under the Pledge and Security Agreement with the same force and effect
as if originally named therein as a Grantor, and the New Subsidiary hereby (a)
agrees to all the terms and provisions of the Pledge and Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof (or, to the extent that such
representations and warranties specifically refer to an earlier date, as of such
earlier date). In furtherance of the foregoing, the New Subsidiary, as security
for the payment and performance in full of the Secured Obligations hereby
assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in, all of the New Subsidiary’s right,
title and interest in, to and under the Collateral (as defined in the Pledge and
Security Agreement) of the New Subsidiary, whether now owned or at any time
hereafter acquired by the New Subsidiary or in which the New Subsidiary now has
or at any time in the future may acquire any right, title or interest. Each
reference to a “Grantor” in the Pledge and Security Agreement shall be deemed to
include the New Subsidiary. The Pledge and Security Agreement is hereby
incorporated herein by reference.
 
 
 
WEIL:\97018343\2\47019.0003
35

 
 
 
 
SECTION 2.                                The New Subsidiary represents and
warrants to the Collateral Agent and the other Secured Parties that (a) the
execution and delivery of this Supplement by it have been duly authorized by all
necessary corporate or other organizational and, if required, stockholder or
other equityholder action on the part of the New Subsidiary and (b) this
Supplement has been duly executed and delivered by the New Subsidiary and is the
legally valid and binding obligation of the New Subsidiary, enforceable against
the New Subsidiary in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
SECTION 3.                                This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Supplement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Supplement. This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Collateral Agent has executed a counterpart hereof.
 
SECTION 4.                                The New Subsidiary hereby represents
and warrants that (a) Schedule A hereto sets forth, as of the date hereof, the
true and correct legal name of the New Subsidiary, its jurisdiction of
organization and the location of its chief executive office, and whether the New
Subsidiary is a transmitting utility (as defined in the UCC) and, if applicable,
the location where its transmitting utility equipment is held, (b) Schedule B
hereto sets forth (and such Schedule hereby supplements Schedule I set forth in
the Pledge and Security Agreement), as of the date hereof, a true and complete
list of (i) all the Pledged Equity of the New Subsidiary, specifying the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by such Pledged Equity, and (ii) all
the Pledged Debt of the New Subsidiary, specifying the issuer thereof and the
principal amount thereof as of the date hereof, and includes all Equity
Interests, Promissory Notes and Instruments owned by the New Subsidiary required
to be pledged hereunder in order to satisfy the Collateral and Guarantee
Requirement, (c) Schedule C hereto sets forth, as of the date hereof, a true and
complete list of (i) all Copyrights that have been registered and Copyrights for
which registration applications are pending, (ii) all exclusive Copyright
Licenses under which the New Subsidiary is a licensee, (iii) all Patents that
have been granted and Patents for which applications are pending and (iv) all
Trademarks that have been registered and Trademarks for which registration
applications are pending and that, in each case, are owned by the New
Subsidiary, in each case truly and completely specifying the name of the
registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor and (d) Schedule D hereto
sets forth, as of the date hereof, each Commercial Tort Claim of the New
Subsidiary as to which the claim thereunder is $2,000,000 or more in existence
on the date hereof.
 
SECTION 5.                                Except as expressly supplemented
hereby, the Pledge and Security Agreement shall remain in full force and effect.
This Supplement constitutes a Credit Document for all purpose of the Credit
Agreement and the other Credit Documents.
 
 
 


36

 
 
 
 
SECTION 6.                                THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 7.                                In case any provision in or obligation
hereunder or under any other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
SECTION 8.                                All communications and notices
hereunder shall be in writing and given as provided in Section 6.01 of the
Pledge and Security Agreement.
 
SECTION 9.                                The New Subsidiary agrees to reimburse
the Collateral Agent for its actual reasonable and documented out-of-pocket
expenses in connection with this Supplement, including all reasonable and
documented fees and expenses of counsel for the Collateral Agent.
 
 
 


37

 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Pledge and Security Agreement as of the day and
year first above written.
 
[NAME OF NEW SUBSIDIARY],
 
By           
 
Name:
 
Title:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
By           
 
Name:
 
Title:
 
 
 


38

 
Schedule A
 
[omitted]
 
Schedule B
 
[omitted]
 
 


39

 
 
Schedule C
 
[omitted]
 
 


40

 
 
Schedule D
 
COMMERCIAL TORT CLAIMS
 
 
 
 
[omitted]
 
 


41

EXHIBIT II
TO SUPER SENIOR PLEDGE AND SECURITY AGREEMENT
[FORM OF] SUPER SENIOR COPYRIGHT SECURITY AGREEMENT, dated as of [__________],
20[__] (as it may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), among the ENTITIES IDENTIFIED AS GRANTORS ON
THE SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the Super Senior Pledge and Security
Agreement, dated as of May 9, 2019 (the “Pledge and Security Agreement”), among
Fusion Connect, Inc., a Delaware corporation, the other Grantors party thereto
from time to time and Wilmington Trust, as Collateral Agent, pursuant to which
the Grantors granted a security interest to the Collateral Agent in the
Copyright Collateral (as defined below) and are required to execute and deliver
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1.                                Defined Terms. Unless otherwise
defined herein, terms defined in the Pledge and Security Agreement and used
herein have the meaning given to them in the Pledge and Security Agreement.
 
SECTION 2.                                Grant of Security Interest. As
security for the payment and performance in full of the Secured Obligations,
each Grantor hereby assigns and pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, and hereby grants
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a continuing security interest in, all of such Grantor’s
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Copyright Collateral”):
 
(a)           (i) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, whether registered or unregistered and whether
published or unpublished, (ii) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration and renewals in the United States Copyright
Office, including those listed on Schedule A under the heading “Copyright
Registrations and Applications”, (iii) all rights and privileges arising under
applicable law with respect to such Grantor’s use of such copyrights, (iv) all
reissues, renewals, continuations and extensions thereof and amendments thereto,
(v) all income, fees, royalties, damages, claims and payments now or hereafter
due and/or payable with respect to the foregoing, including damages and payments
for past, present or future infringements thereof, (vi) all rights corresponding
thereto throughout the world and (vii) all rights to sue for past, present or
future infringements thereof; and
 
 
 


42

 
 
 
 
(b)           any and all written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement,
including each such agreement set forth on Schedule A under the heading
“Exclusive Copyright Licenses”.
 
Notwithstanding anything herein to the contrary, if, for so long and to the
extent as any such asset constitutes Excluded Property, the security interest
granted under this Section 2 shall not attach to, and the Copyright Collateral
shall not include, such asset; provided, however, that the security interest
granted under this Section 2 shall immediately attach to, and the Copyright
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be Excluded Property.
 
SECTION 3.                                Security Agreement. The security
interest granted pursuant to this Agreement is granted in conjunction with the
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.
 
SECTION 4.                                GOVERNING LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5.                                Counterparts. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
[Remainder of page intentionally left blank]
 
 


43

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
[NAME OF GRANTOR]
 
By:           
 
Name:
 
Title:
 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
[Signature Page to Super Senior Copyright Security Agreement]


44

 
Accepted and Agreed:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
By           
 
Name:
 
Title:
 
 
[Signature Page to Super Senior Copyright Security Agreement]


45

 
SCHEDULE A
 
to
 
SUPER SENIOR COPYRIGHT SECURITY AGREEMENT
 
Copyright Registrations and Applications
 
 
 
[omitted]
 
 
 
 
Exclusive Copyright Licenses (where a Grantor is a licensee)
 
 
[omitted]
 
 
 
46

EXHIBIT III
TO SUPER SENIOR PLEDGE AND SECURITY AGREEMENT
SUPER SENIOR PATENT SECURITY AGREEMENT, dated as of [__________], 20[__] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made among THE ENTITIES IDENTIFIED AS GRANTORS ON THE
SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the Super Senior Pledge and Security
Agreement, dated as of May 9, 2019 (the “Pledge and Security Agreement”), among
Fusion Connect, Inc., a Delaware corporation, the other Grantors party thereto
from time to time and Wilmington Trust, as Collateral Agent, pursuant to which
the Grantors granted a security interest to the Collateral Agent in the Patent
Collateral (as defined below) and are required to execute and deliver this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1.                                Defined Terms. Unless otherwise
defined herein, terms defined in the Pledge and Security Agreement and used
herein have the meaning given to them in the Pledge and Security Agreement.
 
SECTION 2.                                Grant of Security Interest. As
security for the payment and performance in full of the Secured Obligations,
each Grantor hereby assigns and pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, and hereby grants
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, a continuing security interest in, all of such Grantor’s
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Patent Collateral”): (a) all letters patent of the
United States or the equivalent thereof in any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule A under the heading “Patents and Patent Applications”, (b) all rights
and privileges arising under applicable law with respect to such Grantor’s use
of any patents, (c) all inventions and improvements described and claimed
therein, (d) all reissues, divisions, continuations, renewals, extensions,
reexaminations, supplemental examinations, inter partes reviews, adjustments and
continuations-in-part thereof and amendments thereto, (e) all income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect to any of the foregoing including damages and payments for past, present
or future infringements thereof, (f) all rights corresponding thereto throughout
the world, including the right to prevent others from making, having made,
using, selling, offering to sell, importing or exporting the inventions claimed
therein and (g) rights to sue for past, present or future infringements thereof.
 
 
 


47

 
 
 
 
Notwithstanding anything herein to the contrary, if, for so long and to the
extent as any such asset constitutes Excluded Property, the security interest
granted under this Section 2 shall not attach to, and the Patent Collateral
shall not include, such asset, provided, however, that the security interest
granted under this Section 2 shall immediately attach to, and the Patent
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be Excluded Property.
 
SECTION 3.                                Security Agreement. The security
interest granted pursuant to this Agreement is granted in conjunction with the
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.
 
SECTION 4.                                GOVERNING LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5.                                Counterparts. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
[Remainder of page intentionally left blank]
 
 


48

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
[NAME OF GRANTOR]
 
By:           
 
Name:
 
Title:
 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
[Signature Page to Super Senior Patent Security Agreement]
49

 
Accepted and Agreed:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
By           
 
Name:
 
Title:
 
 
[Signature Page to Super Senior Patent Security Agreement]
50

 
SCHEDULE A
 
to
 
SUPER SENIOR PATENT SECURITY AGREEMENT
 
Patent and Patent Applications
 
Patents
 
 
[omitted]
 
 
 
Patent Applications
 
 
[omitted]
 
 
 
 
51

EXHIBIT IV
TO SUPER SENIOR PLEDGE AND SECURITY AGREEMENT
 
SUPER SENIOR TRADEMARK SECURITY AGREEMENT, dated as of [__________], 20[__] (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made among THE ENTITIES IDENTIFIED AS GRANTORS ON
THE SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the Super Senior Pledge and Security
Agreement, dated as of May 9, 2019 (the “Pledge and Security Agreement”), among
Fusion Connect, Inc., a Delaware corporation, the other Grantors party thereto
from time to time and Wilmington Trust, as Collateral Agent, pursuant to which
the Grantors granted a security interest to the Collateral Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1.                                Defined Terms. Unless otherwise
defined herein, terms defined in the Pledge and Security Agreement and used
herein have the meaning given to them in the Pledge and Security Agreement.
 
SECTION 2.                                Grant of Security. As security for the
payment and performance in full of the Secured Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a continuing security interest in, all of such Grantor’s right,
title and interest in, to and under any and all of the following assets now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”): (a) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, the goodwill of the business
symbolized thereby or associated therewith, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule A under the
heading “Trademark Registrations and Applications”, (b) all rights and
privileges arising under applicable law with respect to such Grantor’s use of
any trademarks, (c) all reissues, continuations, extensions and renewals thereof
and amendments thereto, (d) all income, fees, royalties, damages and payments
now and hereafter due and/or payable with respect to any of the foregoing,
including damages, claims and payments for past, present or future infringements
thereof, (e) all rights corresponding thereto throughout the world and (f)
rights to sue for past, present and future infringements or dilutions thereof or
other injuries thereto.
 
 
52

 
 
 
 
Notwithstanding anything herein to the contrary, (a) in no event shall the
Trademark Collateral include or the security interest granted under this Section
2 attach to any “intent to use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such intent
to use application under applicable federal law and (b) if, for so long and to
the extent as any such asset constitutes Excluded Property, the security
interest granted under this Section 2 shall not attach to, and the Trademark
Collateral shall not include, such asset, provided, however, that the security
interest granted under this Section 2 shall immediately attach to, and the
Trademark Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be Excluded Property.
 
SECTION 3.                                Security Agreement. The security
interest granted pursuant to this Agreement is granted in conjunction with the
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.
 
SECTION 4.                                GOVERNING LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5.                                Counterparts. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
 
 
53

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
[NAME OF GRANTOR]
 
By:           
 
Name:
 
Title:
 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
[Signature Page to Super Senior Trademark Security Agreement]
54

 
Accepted and Agreed:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
By           
 
Name:
 
Title:
 
 
[Signature Page to Super Senior Trademark Security Agreement]
55

 
SCHEDULE A
 
to
 
SUPER SENIOR TRADEMARK SECURITY AGREEMENT
 
Trademark Registrations and Applications
 
Trademarks
 
 
 
[omitted]
 
 
Trademark Applications
 
 
[omitted]
 
 
56
